                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          LACV 18-7200-JVS (LAL)                                    Date     February 14, 2019
 Title             Alfred P. Romo v. Debbie Asuncion, Warden




 Present: The Honorable           Louise A. LaMothe, United States Magistrate Judge
                Debbie Johnston                                  N/A                                N/A
                 Deputy Clerk                         Court Reporter / Recorder                 Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         none present                                           none present
 Proceedings:                   (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL


       On August 16, 2018, Petitioner filed a Petition for Writ of Habeas Corpus. On September 10,
2018, Petitioner filed an Inmate Statement Report which the previously assigned Magistrate Judge
construed as an Application for Leave to Proceed In Forma Pauperis. On September 17, 2018, the
Magistrate Judge issued an Order explaining to Petitioner that he had failed to submit with his In Forma
Pauperis (“IFP”) request the required certified copy of his prison trust fund account statement which
must include activity from the six-month period immediately preceding the filing of the Petition. The
Magistrate Judge allowed Petitioner 30 days to pay the filing fee or file the required documentation.

       Meanwhile, on September 26, 2018, Respondent filed an Answer to the Petition. Petitioner did
not pay the filing fee and did not file the required documentation to support his IFP request.

       On November 15, 2018, the Magistrate Judge issued an Order allowing Petitioner an additional
30 days to pay the filing fee or submit a renewed IFP request.

        On January 2, 2019, having not received a response from Petitioner, the Magistrate Judge issued
an Order allowing Petitioner 30 additional days to pay the filing fee or submit a renewed IFP request.
Petitioner has not responded.

        Accordingly, IT IS HEREBY ORDERED that Petitioner shall show cause in writing, on or
before March 7, 2019, why this action should not be dismissed for Petitioner’s failure to pay the filing
fee, prosecute this action, and/or comply with the Court’s previous Orders. Petitioner is cautioned that
the failure to comply with this order or to show good cause, will result in the dismissal of this
action.
                                                                                           00   :        00
                                                               Initials of Preparer   dj


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                Page 1 of 1
